ORDER

PER CURIAM.
Joseph Verive ( Movant”) appeals the judgment of the Circuit Court of Pike County denying his Rule 24.035, motion for post-conviction relief after an evidentiary hearing. Movant contends the motion court erred in denying his motion because plea counsel was ineffective for (1) failing to provide Movant with discovery, and (2) failing to contact two witnesses.
We find the motion court's findings,of fact and conclusions of law are not clearly erroneous and affirm. An extended opinion would have no precedehtial value. We have, however, provided a memorandum opinion only for the use of -the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).